Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 4 line 1, the recitation “The weight distribution hitch of claim 3” has been changed to -
The weight distribution hitch of claim 1 --;
Claim 7 line 1, the recitation “The weight distribution hitch of claim 3” has been changed to -
The weight distribution hitch of claim 1 --.

Note: Claim 3 has been canceled by Applicant’s amendment dated 9/7/21. Examiner
amendment’s is needed to correct the typographical error.


Reason for Allowance
No statement setting forth the reasons for allowance is deemed necessary
because the reasons for allowance are made evident by the record as a whole. See 37
CFR 1.104(e) and MPEP 1302.14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Anthony H. Winner whose telephone number is (571) 272-6654. The examiner can
normally be reached on Monday-Friday from 10:00 am to 6:30 pm. If attempts to reach the examiner by

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-
8300.
Information regarding the status of an application may be obtained from the Patent Application
Information-Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611